11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Joshua Robert Belleville,                      * From the 385th District Court
                                                 of Midland County,
                                                 Trial Court No. CR54224.

Vs. No. 11-21-00153-CR                         * November 3, 2022

The State of Texas,                            * Memorandum Opinion by Trotter, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify (1) the trial court’s judgment to clarify that “all court costs, fines, fees,
assessments and restitution” does not include court-appointed attorney’s fees and
(2) the district clerk’s amended bill of costs to delete the court-appointed attorney’s
fees assessed against Appellant. As modified, we affirm the judgment of the trial
court.